                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

                                        IN ADMIRALTY

 In the Matter of The Complaint

                       Of                          CIVIL ACTION NO: 6:18-cv-03339-MDH

 Branson Duck Vehicles, LLC, as Owner; and
 Ripley Entertainment, Inc., as Owner pro hac
 vice of the STRETCH DUCK 07 for
 Exoneration from or Limitation of Liability


                                     NOTICE OF APPEAL


       Limitation Plaintiffs, Branson Duck Vehicles, LLC and Ripley Entertainment, Inc., hereby

appeal to the United States Court of Appeals for the Eighth Circuit from the November 27, 2019,

final order of the United States District Court for the Western District of Missouri in No. 6:18-cv-

03339-MDH.

December 2, 2019                              Respectfully submitted,

                                              LASHLY & BAER, P.C.

                                              /s/ Terrance J. Good
                                              Terrance J. Good #25336MO
                                              Alexandra C. Wells #67316MO
                                              714 Locust Street
                                              St. Louis, MO 63101
                                              (314) 621-2939
                                              (314) 621-6844/Fax
                                              tjgood@lashlybaer.com
                                              awells@lashlybaer.com

                                              AND

                                              K&L GATES LLP
                                              Jeffrey S. King, Pro Hac Vice
                                              Luke M. Reid, Pro Hac Vice
                                              State Street Financial Center
                                              One Lincoln Street
                                              Boston, MA 02111-2950
                                              (617) 261-3100



        Case 6:18-cv-03339-MDH Document 314 Filed 12/02/19 Page 1 of 2
                                             (617) 261-3175/Fax
                                             jeffrey.king@klgates.com
                                             luke.reid@klgates.com

                                             AND

                                             LATHROP GAGE LLP
                                             Jean Paul Bradshaw II       #31800
                                             Rachel E. Stephens          #59419
                                             2345 Grand Boulevard, Suite 2200
                                             Kansas City, MO 64108
                                             (816) 292-2000
                                             (816) 292-2001
                                             jbradshaw@lathropgage.com
                                             rstephens@lathropgage.com

                                             Attorneys for Limitation Plaintiffs Branson Duck
                                             Vehicles, LLC and Ripley Entertainment, Inc.


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was filed and served via
the Court’s electronic filing system this 2nd day of December 2019.

                                             /s/ Terrance J. Good
                                             Terrance J. Good




                                    2 314 Filed 12/02/19 Page 2 of 2
        Case 6:18-cv-03339-MDH Document
